Citation Nr: 1632202	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Benoit M. Letendre, attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015 concerning the issue of service connection.  A transcript of those proceedings is of record.  In his February 2015 Substantive Appeal, the Veteran requested a videoconference hearing on the issue of entitlement to service connection for COPD. A hearing was scheduled for but in an October 2015 correspondence the Veteran withdrew his request for a hearing.  

In June 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease and COPD. 

2.  The Veteran did not serve in Korea at a time when herbicides were known to have been used along the demilitarized zone (DMZ) and the record does not show that the Veteran was otherwise exposed to herbicides.

3.  The evidence of record does not suggest a nexus between the Veteran's ischemic heart disease and an herbicide not identified in the regulation.

4.  Neither the Veteran's coronary artery disease nor COPD manifested during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).

2.  The criteria for service connection for COPD, to include as a due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A May 2011 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification regarding his claim for ischemic heart disease.  The Fully Developed Claim form (VA 21-526 EZ) upon which the Veteran submitted his claim for COPD in May 2013 provided the appropriate notification prior to the initial rating decision on that issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has not identified additional records that have not been obtained.  

In June 2015 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding the use of herbicides in Korea during his period of service and their relationship to his current condition, obtained VA treatment records from the Madison, Wisconsin VA medical center (VAMC) and provided the Veteran with an examination in June 2015, which involved a review of the claims file, an in-person interview, a physical assessment and an addendum opinion concerning the Veteran's conditions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds this examination to be adequate to decide the instant claims because the examiner based the submitted opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Law

The Veteran has been diagnosed during the appeal period with coronary artery disease and COPD.  He maintains that both of these conditions are resultant from exposure to Agent Orange or another unidentified herbicide that he was exposed to while serving in Korea.  The Veteran further maintains that his child was born with a cleft palate, which he contends is evidence of herbicide exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in a unit that operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, in an area where herbicides were known to have been sprayed shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran served in Korea from May 1966 to June 1967 where he reports being stationed for some period at Camp Casey and for another period at Camp Kaiser, both of which are located between 10 and 20 miles from the Korean DMZ. He has also reported being deployed north of Camp Kaiser on occasion, nearer to the DMZ.  

The Veteran has been diagnosed with both coronary artery disease and COPD during the appeal period.  Service treatment records do not contain complaints, diagnosis or treatment of either ischemic heart disease or COPD during the Veteran's service.  


1.  Ischemic Heart Disease

The Board has reviewed the medical and lay evidence of record and concludes that as a matter of law, the Veteran is not entitled to presumptive service connection based on exposure to herbicides, as that presumption is limited to those veterans who served near the Korean DMZ between April 1, 1968, and August 31, 1971.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309.  

The Board further finds as a factual matter that the Veteran was not otherwise exposed to Agent Orange or any other herbicide identified in 3.307(a)(6).  

Documents submitted by the Veteran, including excerpts from the Vegetation Control Program CY1968, show that herbicides were sprayed along the southern edge of the DMZ by Korean soldiers using hand sprayers during 1967.  These same documents further state that no American personnel were involved in the spraying operations.  According to the documentation, the Korean Prime Minister did not grant permission for herbicide testing in Korea until September 1967, several months after the Veteran had left the country.  Likewise, a document from the Veteran's Administration to the Department of Defense concerning the "Use of Chemical Herbicides in Korea" states specifically that chemicals including Monuron and Agents Orange and Blue were used in certain areas along the Korean DMZ from October 1967.  None of the official documentation contained in the record indicates that identified herbicides were employed during the period of time the Veteran was stationed in Korea. 

In a February 2012 letter the Veteran reported never having seen defoliants sprayed himself but relies on the statements of other soldiers who saw defoliants sprayed in different places at different times. 

In one supporting statement dated August 2004 a veteran reports seeing defoliants sprayed in spring or summer of 1967, that he provided security for South Korean troops that were conducting the spraying in the DMZ.  The veteran reported not knowing what was being sprayed but that he later learned from "declassified DoD documentation" that these defoliants were Agent Orange, Agent Blue and Monuron.  Another statement from a veteran who was stationed at Camp Kaiser from sometime between March 1967 to January 1968 reports having seen spraying of an unidentified "weed killer" along the base perimeter at unspecified points in time.  The veteran further maintains that the spraying of defoliants was common at all bases and military sites in Korea during his tour of duty there.  However, none of the statements specifically indicate that Agent Orange or another listed herbicide was sprayed where the Veteran was stationed at the specific time that he was there.  Furthermore, even if these the authors of these statements specifically attested to seeing Agent Orange being sprayed, there is no way to evaluate whether they are competent to identify the chemicals they saw as listed herbicides.  Finally, neither the submitted statements nor the Veteran's statements explain how he would have been exposed to such chemicals given that he did not witness the spraying of any herbicides and did not apparently have direct contact with any identified herbicide.  

The Veteran has also submitted numerous other documents related to other veterans who either did not serve in the same location as him or at the same time as him and do not appear to be associated with the claim at issue but are copies of letters submitted in other cases.  

As none of the submitted statements specifically state that Agent Orange or another herbicide identified in 38 C.F.R. § 3.307(a)(6) was sprayed around Camp Kaiser or Camp Casey at the time the Veteran was stationed there, and as there is no indication from the record how the Veteran would have been directly exposed to these chemicals even assuming they were sprayed and as the official documentation of record states that no such listed herbicides were deployed while the Veteran was stationed in Korea, the Board finds that the Veteran was not exposed to any of the listed herbicides during service.  38 C.F.R. § 3.307(a)(6); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has also submitted Board decisions regarding other veterans who were granted service connection based on exposure to herbicides.  However, it is well established that Board decisions are not precedential or binding on other veterans.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  Therefore, the Board does not afford the submitted prior Board decisions probative weight in the current appeal.  

The Board has considered whether the Veteran's coronary artery disease was perhaps due to the use of a commercial herbicide not covered by 38 C.F.R. §  3.307(a)(6) that may have been used around the Veteran's camp in Korea and requested a VA examination to address this possibility.  The Veteran was examined in June 2015.  In an August 2015 addendum opinion the examiner noted that coronary artery disease and ischemic heart disease have many contributing factors and in the Veteran's case he does have other risk factors that has been definitively shown in medical literature by the Institute of Medicine to be risk factors for development of CAD/IHD (hypertension, mixed hyperlipidemia, family history of heart disease, history of tobacco abuse).  The examiner opined that the Veteran's development of ischemic heart disease is more likely than not related to these risk factors and therefore that it is less likely than not that indirect physical contact (not skin contact) with a commercial herbicide could have caused or contributed to the development of this Veteran's ischemic heart disease.  The Board finds the opinion to be based on an adequate rationale and to be the most probative evidence of record on the matter.  Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of coronary artery disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his coronary artery disease to herbicide exposure, he is not considered medically qualified to address such a complex question.  Thus, service connection is not warranted for coronary artery disease based on possible exposure to commercial herbicides. 

Finally, service connection is not warranted on a direct basis as there is no evidence that the Veteran manifested coronary artery disease during service or with a year of separation or that the condition has been chronic and continuous since service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's coronary artery disease is related to herbicide exposure or otherwise to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  COPD 

As noted above, the Board does not find that the Veteran was exposed to herbicides during service.  However, even if the Veteran's exposure to herbicides was corroborated, he still would not be entitled to service connection for COPD because it is not one of the conditions identified by VA as being presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Furthermore, there is no medical evidence in the record indicating an association between the Veteran's diagnosis of COPD and herbicide exposure.  Thus, the Board finds that service connection for COPD is not warranted based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, service connection is not warranted on a direct basis since, as noted above, the Veteran's COPD did not manifest until many decades following service and the medical evidence of record does not suggest a connection between COPD and service sufficient to warrant a VA examination.  As there is no in-service event or disease upon which to base the Veteran's claim, the board finds that service connection for COPD is not warranted.  38 C.F.R. § 3.303.



ORDER

Service connection for ischemic heart disease is denied.

Service connection for COPD is denied.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


